Case 1:17-cv-01357-SAG Document 91-10 Filed 10/10/19 Page 1 of 19

 

 

EXHIBIT 7

 

 
Case 1:17-cv-01357-SAG Document 91-10 Filed 10/10/19 Page 2 of 19

VERITEXT
<p SOLUTIONS

Deposition of:

Gary J. Garofalo
August 22, 2019

In the Matter of:

Madison Mechanical, Inc. Vs. Twin
City Fire Insurance Company

Veritext Legal Solutions
800.808.4958 | calendar-dmv@veritext.com |

 
10

11

12

13

14

15

16

17

18

19

20

21

 

[ oe

Case 1:17-cv-01357-SAG Document 91-10 Filed 10/10/19 Page 3 of 19

 

 

Page l
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MADISON MECHANICAL, INC.,:

et al.
Plaintiffs
Vs. : Case No.:
TWIN CITY FIRE INSURANCE : 1:17-cv-01357-GLR

COMPANY, et al.

Defendants

Deposition of GARY GAROFALO, was taken on
Thursday, August 22, 2019, commencing at 1:15 p.m.,
at Baxter, Baker, Sidle, Conn & Jones, 120 Bast
Baltimore Street, 21st Floor, Baltimore, Maryland,

before MICHELE D. LAMBIE, Notary Public.

Reported By:

Michele D. lLambie, CSR-RPR

 

 

 

 

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:17-cv-01357-SAG Document 91-10 Filed 10/10/19 Page 4 of 19

 

 

 

 

 

 

Page 2
1 APPEARANCES: ]
2 ON BEHALF OF THE PLAINTIFFS: 2
3. ~—-Baxter, Baker, Sidle, Conn & Jones 3
4 DANIELLE M. VRANIAN, ESQUIRE 4
5 dmv@bbsclaw.com 5
6 CAROLINE PAYTON, ESQUIRE 6
7 120 East Baltimore Street, 21st Floor 7
8 Baltimore, Maryland 21202 8
9 (410) 230-3800 9
10 10
11 ON BEHALF OF THE DEFENDANTS: ‘1
12. Wiley Rein LLP 112
13 CHARLES C. LEMLEY, ESQUIRE 13
14 clemley@wileyrein.com 14
15 ANNA J, SCHAFFNER, ESQUIRE 15
16 aschaffner@wileyrein.com 16
17 1776 K Street, N.W 17
18 Washington, D.C, 20006 18
19 (202) 719-7000 19
20 ALSO PRESENT: Edward J. Longosz, II, Esquire | 20
21 Glenn Haslam 21
| Page 3
1 EXAMINATION INDEX 1
2 2
WITNESS: GARY GAROFALO PAGE 3
3. BY MR. LEMLEY 4 | 1
BY MS. VRANIAN 56

4 RBYMR.LEMLEY 57 5
5 6
6 EXHIBIT INDEX | 7
7 (Attached to Transcript.) 8
8 MARKED 9
GARY J. GAROFALO 10

9 Exhibit 16 Affidavit of Gary J. Garofalo = 5
10 Exhibit 17 Email dated March 3, 2014 260
11 Exhibit 18 Email dated August 11,2014 28 12
12 Exhibit 19 Email dated November 23,2015 30 13
13. Exhibit 20 Hartford Insurance Policy 41 14
14 Exhibit 21 Email dated March 6, 2015 45 15
15 Exhibit 22 Email dated April 9, 2016 49 16
16 7

17

18 18
19 19
20 20
21 | 21

Page 4
PROCEEDINGS
GARY GAROFALO
the Deponent, called for examination by the
Defendants, being first duly sworn to tell the
truth, the whole truth, and nothing but the truth,
testified as follows:
EXAMINATION
BY MR. LEMLEY:
Q. How are you?
A. I'm under oath. I've been better. How
is that?
Q. Yeah.
A. Okay.
Q. Well, it won't be too bad. Can you state
your name for the record, please?
A. Gary Garofalo.
Q. What do you do for a living,
Mr. Garofalo?
A. I'm CEO and president of Harkins
Builders, which is a mid-Atlantic general

 

contractor.
—4
Page 5

 

Q. So, Harkins is a general contractor.
What kind of contracting do you do -- does Harkins
do?

A. A lot, but it's mostly -- we're mostly
known for doing wood-frame multifamily, but we do

 

office stuff. We do a lot of senior living,
student housing. We'll build you anything you want
probably but a single-family home, We stay out of
that market.
Q. How long have you been with Harkins?
A. Twenty-nine years.
Q. I'm going to mark a few documents as we
go through to help us get through the facts here.
MR. LEMLEY: Can you mark that as the
next one in line?
(Whereupon, Garofalo Deposition Exhibit
16, Affidavit of Gary J. Garofalo, marked for

BY MR. LEMLEY:
Q. So, what was marked as Exhibit 16 is an
Affidavit that you signed that was filed in

identification.)

 

2 (Pages 2 - 5)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:17-cv-01357-SAG Document 91-10 Filed 10/10/19 Page 5 of 19

 

4

 

 

Page 6 | Page 8 |
1 the -- one of the state court lawsuits. Do you | 1 How long have you been working with Bill
2 recognize that document? | 2 Franey -- well, let's say with Bill Franey?
3. A. Ido. 3 <A. Inany capacity or just with Madison? |
4 Q. Itis dated March 25th -- I'm sorry, 4 Q. Inany capacity.
| § March 28th, 2019 is your signature on page 2; is 5 A. Thirty years.
6 that correct? 6 Q. Okay.
7 A. March what? 7 A. Twenty-nine years. Since | got to
8 Q. Is that March 28th? 8 Harkins. |
| 9 <A. Did yousay'19? I didn't hear it. 9 Q. And how about with Madison, how long with
10 Q. It's March something 2019, 10 Madison?
11 A. Yeah. Yeah. March 28th, 2019. ll A. I was -- I was there when it started. I
12. Q. Okay, yes. Number 3 says, I was a 12 was a consultant. I didn't own part of Madison. I
13. shareholder in Madison Mechanical OS Corp. at all | 13 think it was 1993 is when that was started.
14 times relevant to this lawsuit. When did you 14. Q. Did you work with Mr. Franey on behalf of
15 become a shareholder in Madison Mechanical OS 15 Madison also?
16 Corp., if you recall? 16 A. I did, but for the most part, | -- ] was
17. A. [believe it was December 3 Ist of 07, | 17 CFO at the time at Harkins. And Glenn and Bob and
18 Q. Okay. And how did you become a 18 whoever else was acting in the capacity of
19 shareholder? 19 controller through Madison's history at some point

(20 A. Madison wasa company that was started, I 20 took it over, but I just can't tell when that was.
21 want to say, in 1993 with Glenn and the CEO at the (21 Q. What was Mr. Franey’s role with respect
— - — — } ———— as

 

 

 

a

 

Page 7 Page 9
1 time at Harkins, a guy named Blase Cooke. He was aj 1 to Madison?
2 hundred percent owner. He got cancer and knew he ] 2 A. He was -- he was our agent. He was an |
3 was dying, and Glenn and I started the company, | 3 insurance agent, and he provided -- he was an agent |
4 even though it was his money, just so as part of | 4 for our bonding company. |
5 the transfer when he passed, he allowed Glenn andI | 3  Q. Did he help you get insurance policies? |
6 to buy the company. 6 A. Yeah. That was -- his job was, yeah, to
7 Q. Itsays, I also owned an ownership | 7 get us insurance, all of the different business |
| 8 interest in Madison Mechanical Contracting, LLC. | 8 insurances that we needed.
| 9 How much of an ownership interest do you own in 9 Q. Did you do business with a variety of
| 10 Madison Mechanical Contracting, LLC? 10 insurance companies through Mr. Franey?

11 A. Twelve percent, (11. A. I'mnot sure if! totally understand the

12 Q. And how did you come to have that 12 question. Like underwriters or different agents? |

13 ownership interest? |13 Q, No. So, you had these insurance |
| 14 A. Atsome point in time, we began to think 14 policies. The insurance policies here were issued
|15 about doing -- starting a new company. J believe | 15 by The Hartford Insurance Company or Twin City?

16 it was in 2015. In 2016, I think we actually |16 <A. Yeah.

17 became active. /17 Q. Did you get insurance policies issued by |
|18 @. Number 6 says, I have worked with Bill |18 other companies as well? |
| 19 Franey and Franey, Parr & Muha, Inc./Alliant 19 A. Ofcourse, yes. Yes.

20 Insurance Services, Inc. for all years relevant to (20 QQ. Do you recall having directors and

21 this lawsuit. | 21 officers insurance from other companies?

|
3 (Pages 6 - 9}

 

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:17-cv-01357-SAG Document 91-10 Filed 10/10/19 Page 6 of 19

 

 

3
4
§

6
7
8
9

10
11
12
| 13
14
15
16
17
18
19
20
21

ww Oo NA Bk YW Ne

TSS - ee ee ee ee
ee Soo on A nH Bw Be OS

 

Page 10 |

A. Ido not, no.

Q. Did you also --

A. Excuse me. To make sure I'm answering
the right question, different underwriters or
different insurance agents on the D&O policy?

Q. So, when you say -- see, when I think of
underwriters, I think of something more
specialized. When you're saying underwriters,
you're talking about like the policy, The Hartford
policy you would call it The Hartford underwriters?

 

Co OU OW Hs DR ww RB HY Nw

—

A. Yes. 11
Q. Okay. Yes. Do you recall getting D&O 12
insurance from other underwriters? 13
A. I don't recall doing that, no. 14
Q. And did you also do your -- get your 15
surety bonds and so forth through Mr. Franey? | 16
A. Wedo. | 7
Q. So, when it came to purchasing insurance | 18
policies, and specifically in 2015 and 2016, who 19
dealt with Mr. Franey in that regard? 20
A. J didn't. 21
—— oo a Page 11
Q. Okay. 1
A. I've -- I've learned it was Glenn and | 2
Bob, Bob Buczkowski. 3
Q. Other than -- did you ever work with | 4
Mr. Franey or anybody at his agency, Pat Bierdermanl 5
or anybody else, in connection with making claims | 6
on insurance? | 7
A. On, through Madison or -- | 8
Q. Yes, for Madison. 9
A. Is everything just related to Madison? 10
Q. Yes. Let's stick with Madison. If! 1]
mean something broader, I'll let you know, | 12
A. Other than this letter that this | 13
Affidavit I think is going to -- that you're going 14
to ask me about, I generally didn't get involved in 15
that. They had a CFO. 16
Q. Okay. | 17
A. Bob was the CFO, and before that, I would | 18
have no reason to talk to Mr. Franey. 19
Q. Number 7 says Mr. Franey was the 20
insurance agent for The Hartford/Twin City Fire 21

Page 12
Insurance Company and surety bond broker for
Madison Mechanical OS Corp. and Madison Mechanical,
Inc. What did you mean by Mr. Franey was the
insurance agent for The Hartford/Twin City Fire
Insurance Company?

A. I think it had to do with the D&O policy
that we were discussing. That's what I meant.

Q. Do you know what was meant by -- and I
realize you may not have sat down and typed this
yourself. Do you know what was meant by the
phrase, Mr. Franey was the insurance agent for The
Hartford/Twin City Fire Insurance Company?

A. That he was our agent is -- I guess if
that's what you're asking me, that's I think what I
meant.

Q. Number 8 says, In addition to being an
owner of Madison Mechanical OS Corp., I assist
Madison as its -- and its president, Glenn Haslam,
as a financial advisor, and Pim involved in
Madison's banking, bonding, and insurance

relationships. As part of that role, I spoke with

Page 13 |

Mr. Franey often.

Why did you speak to Mr. Franey often as
part of that role as financial advisor and in those
other capacities?

A.
the exact -- he has the exact same role with

I think multiple reasons. He does

Harkins, so we overlapped a lot. If -- by often, I
meant if there were issues coming up, if he
couldn't get information from Mr. Buczkowski, |
couldn't get return calls or whatever it might be,
but on a daily basis, you know, I wasn't talking to
him about Madison. I mean, Madison is a relatively
small company in comparison to our company, and
Glenn is very capable as a CEO,

Q. Okay. You said he was a trusted
insurance advisor. What did you mean by that?

A. Well, [had a deep amount of respect and
did and still do for Mr. Franey. He -- he built a
business that was very successful, and I trusted
him completely with our insurance needs.

Q. Do you know what he advised Madison

 

 

4 (Pages 10 - 13)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830

|
Case 1:17-cv-01357-SAG Document 91-10 Filed 10/10/19 Page 7 of 19

Oo Oo 4 mR th Pe OW Oe

MI
12
13
14
15
16

(17
18
19
20
21

DPD wm SH tw Pe we Be

=
= ©

112

 

Page 14 |
Mechanical with respect to like which insurance
policies to buy, which surety bonds to get and that
sort of thing?

A. I wasn't involved at that level,

Q. With respect to the one claim you got
involved in, did you rely on him for advice about
what to do about it, what to do about notice and
tendering and that sort of thing?

A. I don't believe I ever asked him about
notice. I would say I asked him about coverage,
but no, If] talked to Bill about it, he was my
insurance agent. He was notified.

Q. Did you ever read the -- read all or read
part of the insurance policies that were issued by
Twin City?

A. Noa.

Q. Did you ask Mr. Franey what the policies
required with respect to giving notice to the
insurance company?

A. Idid not.

Q. Did you count on him to make sure that

 

Page 15
whatever notice needed to be given was given? Is
that --
A.
that's part of his job, yes.

I count on him to do his job. So, if

Q. So, you consider part of his job to make

sure proper notice was given to what you gave to |

him?

A. Yes.
Q. Do you recall -- I know that you say in
here -- well, I'll just keep it in order.
So, paragraph 9 says, Robert Buczkowski
was an owner and CFO for Madison Mechanical OS
Corp.
Number 10 says, Madison terminated

Mr, Buczkowski’s employment on November 18th, 2015.

Do you see that?

A. Yes.

Q. And there's a letter we can show you
later that was sent to him on November ! 8th, 2015,
and that's -- that was when his employment was

actually officially terminated; is that right?

19
20
21

Page 16

A. Yes.

Q. Number 11 says, I received a letter dated
Nevember | 1th, 2015 from Mr. Buezkowski’s attorney,
a copy attached, addressed to you and Mr. Haslam,

Mr. Lombardo, Mr. Kraemer, and Mr. Amold, which we
can look at that again in a minute.

Paragraph 12 says, I called Mr. Franey on
November 20th, 2015 and told him we received the
November 11th, 2015 letter and asked whether we
have officers liability insurance with The Hartford
to represent us to a provide defense to
Mr. Buczkowski's alleged claim.

Do you recall anything about that phone
call, other than what you've written down here and
already said?

A. No. I mean, other -- I just — at the

 

time, Madison was going through a lot of stuff. I
typically wouldn't have gotten involved in this,

and maybe because it was an officer] might have
got involved with it, but Glenn was fighting a lot
of battles, and this is something I thought I could

 

 

 

 

4

Page 17
help him with. So, I made the calf to Mr. -- to
Mr. Franey instead of Glenn.

Q. Do you recall anything about what
Mr. Franey said to you?

A. Other than getting him the letter, which
apparently took a lot of emails to get him to. For
whatever reason, F couldn't get it to him, but
other than that, I don't -- I don't remember what
we talked about.

Q, Number 13 says, On the same day, Friday,
November 20th, 2015, I also asked Glenn Haslam to
hold off on hiring an attorney in response to this
ietter because J had a call in to Mr. Franey as to
whether The Hartford would agree to have our
directors and officers coverage provide a defense
tous. Do you see that?

A. Yes.

Q. And that's just referring to the phone
call that was talked about in paragraph 12?

A. Yes.

Q. On Monday, November 23rd, 2015, [hada

5 (Pages 14 - 17)

 

 

 

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
 

Case 1:17-cv-01357-SAG Document 91-10 Filed 10/10/19 Page 8 of 19

 

Page 18

 

=
Page 20

 

 

 

1 series of emails with Mr. Franey regarding the 1 A. He didn't have to. I don't have recall
2 November 11th, 2015 letter and its contents. 2 of whether he did, but generally if you hand your
3 Do you recall anything about that series 3 agent a letter that has to do with a claim, Pm
4 of emails? 4 kind of done with what I need to do. So, there
5 A. Other than having a problem getting them 5 would be no reason for me to ask him any other
6 both pages, I just made sure that he got the 6 questions about that.
7 letters, the two pages -- the two-page letter ! 7 Q. Why is that? I'm just -- why is it when
8 received or we all received, actually. 8 you give it to him, you think that you're done with
9 Q. Itsays -- paragraph 15 says, I sent 9 what you need to do?
10 Mr. Franey screenshots of the November 11th, 2015 10 A. Well, in this time frame is what I'm
11 letter by email on November 23rd, 2015. And that's | 11 talking about?
12 part of what you talked about in paragraph 14; is 12. Q. Yes.
13 that correct? | 13. A. Well, that's all [know. I - at this
14. A. That -- that was the letter I was talking 14 point, I believed we had insurance. I had |
15 about; yes. 15 something that I thought could trigger the
16 Q. Do you recall any other kind of written 16 insurance. So, my job is to get Bill what 1 had,
17 communications with Mr. Franey during that time 17 and, I mean, as far as why is that, I mean, that’s
18 frame about the November 11th, 2015 letter? Any | 18 typically, Q0you have agents so they can -- if]
19 text messages, any letters, anything along those 19 wanted to do the work myself, I wouldn't have an
20 lines? 20 agent, but I wouldn't get anything done. So,
21 <A. You said time frame? 21 that's why you have agents.
Page 19 | Page al
1 Q. Yes. In the November, late November I So, it was -- it was my intent that J
2 2015, 2 gave it to Bill, and Bill would, as he always does,
3. A. It's my understanding when I went back 3 would -- would deal with it.
4 and looked at all of my emails, this was completely 4 Q. I'm just trying to figure out, what did
5 everything that I had a record of giving him. 5 you -- because you know it has to get to the
6 Q. Okay. | 6 insurance company somehow. Were you just -- you
7 A. So, [have no recollection of a follow-up 7 say you would expect him to send it to whoever
8 call or I] don't think I would have texted him 8 needed to receive it, is that what you're saying?
9 questions. I would have called him. 9 A. Yeah, When you're -- when you're in
10 Q. Right. So, after -- so, November 23rd, 10 business, you look at it a little differently. I
11 2015, do you recall, did Mr. Franey tell you 11 don't talk to the brokers. To my knowledge, I've
12 anything about what you should do with the letter, 12 never spoken to a broker in 30 years of doing what
13 other than send it to him? 13 Tdo.
14 A. Idon't recail him saying anything other | 14 My -- my relationship is with the agent,
15 than, you know, -- I imagine he would have asked if 115 and - and so there would be no reason for me to |
16 that was all I got, and I would have said yes. But 16 say, Who is the underwriter? Let me go call
17 I don't recall a specific conversation about 17 Hartford, I would have never done that. It's just |
18 anything else, other than getting -- getting him 18 not how it works.
19 the letter. 19 Q. You're saying brokers and agents. What |
20 QQ. Did he say anything to you about what he 20 are you -- how are you distinguishing between the
[fet was going | to do with respect to the letter? | 21 two? ee |

 

 

6 (Pages 18 - 21)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:17-cv-01357-SAG Document 91-10

 

11
12
13
14
15
16
17
18
19
20
21

wo SY A RB BD

10
11
12
13
14
15
16
17
18
19

jen

Filed 10/10/19 Page 9 of 19

 

 

Page 22

Page 24

 

 

A. IfI said both of them in that, I meant 1 dealt with through Mr. Franey? What was the next
agent in both. Sorry. 2 communication you had with him? You don't have to|
Q. Okay. 3 tell me a date, but if you can remember, what was
A. Because there's a difference or I believe 4 the next thing that you heard about this?
there's a difference. 5 A. I--I don't remember anything
Q@. What is the difference in your view? 6 specifically. I'm sure some of the calls as far as
A. I think an agency probably has more 7 whether we were going to terminate Bob -- I believe
responsibility directly with the underwriter. 8 we terminated Bob before the letter was written.
Q. So, why is that? Play that out for me. 9 We certainly didn't -- I don’t believe had notice
A. I don't know the reason why, but when I 10 of the letter.
think of it -- and I don't know if I have the right 11 I probably would have talked to him about
business definition in my mind of what it is, but I 12 what was going on operationally at Madison, which
think agent carries a little bit more than a 13 was there was -- we were having some difficulties,
broker. I just feel like brokers are getting you 14 and generally when you fire the CFO, somebody has
insurance, and maybe you would have to doa whole | 15 got to step in and do it. So, we were worried |
lot more work. We didn't -- we operated, I 16 about that.
believe, as an agent. \7 Fortunately, our assistant controller
Q. When did -- why did you believe that? 18 stepped up, and I was able to do some stuff, I
A. Because I'm not -- I don't have any 19 probably would have talked to him about that, but I
special expertise in insurance, and generally in 20 don't ever remember in this time period talking to
business if you can't do it, you give it to 21 Bill any more about what do we do next? T just
Page 23 Page 25 |
somebody that can. 1 figured he would get back to me on coverage.
Q. No. What I'm saying is why did you 2  Q, Did you have -- I understand that
believe that Mr. Franey was an agent as opposed to 3 Mr. Haslam also dealt with this stuff. Did you
a broker? 4 have anything more to do with this claim after you
A. |-- maybe status. He's been in the § submitted the notice and the things that are here
business a while. If it was a kid right out of 6 or --
high school or right out of college that started an 7 A. In what time period?
insurance company, I don't think I would hold him 8 Q. After November 23rd, 2015, or did
in the same regard as -- I know I wouldn'thold him | 9 Mr. Haslam follow up with him after that, or do you |
in the same regards as Bill. I probably would not 10 recall?
hire that guy. 11 A. I'm sure we -- at different times, I
So, E considered Bill an agent. Whether 12 spoke to Bill about this. I -- it wasn't -- at
it's relevant in this case or not, that’s what I 13 some point, once | kind of hand it off, I figure
thought he was. 14 somebody is just not going to write us a check.
Q. Did you think that Mr. Franey worked for 15 There's going to be a process that it goes through,
The Hartford, that he was -- 16 and I figured it would go through the process. But
A. I know it's a -- it's probably a weird 17 I don't remember having any other conversations
relationship, but, no, I-- we paid him. | 18 that followed up with this in asking him if he
considered that he worked for us. 19 notified our underwriter or not, so just no
Q. Okay. Did you -- what was the next thing 20 recollection.
that you remember about this, how this letter was 21 Q. Okay. You can set that aside.

 

7 (Pages 22 - 25)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:17-cv-01357-SAG Document 91-10

———

1
2
3
4
5
6
7
8
9

10
11
12
13
14
15
16
7
18
19
20
21

]

oO co ~F oO tA Bh Ww bt

BOR a i
Se CC WO DO > HR tA PW MN &

Filed 10/10/19 Page 10 of 19

 

Page 26
MR. LEMLEY: Let's mark this as whatever
is next.
(Whereupon, Garofalo Deposition Exhibit
17, Email dated March 3, 2014, marked for
identification.)
BY MR. LEMLEY:

Q. So, Mr. Garofalo, what we have handed you
has been marked as Exhibit 17 for today, and you
will see there's a bunch of other numbers down
there, Just so you know, you will see those over
the rest of the day. The number right in the
middle, the PL number, that's from this litigation.
It was produced in this litigation, and the other
numbers show that it was a deposition exhibit in
another lawsuit. And then the DEFS' number is the
number that was put on it for the other litigation,
but for today, it's Exhibit 17.

And this is from you dated March 3rd,
2014 to Dick Lombardo and Larry Kraemer, with a
copy to Mr. Haslam, and it's talking about
ownership change for BF purchase 10 percent, and it

Page 27
seems to be talking about Mr. Franey possibly
buying into Madison Mechanical; is that right?

A. Can have a chance just to read it?

Q. Yeah, sure.

(Whereupon, there was a pause for
document examination.)

THE WITNESS: Okay.
BY MR. LEMLEY:

Q. So, what was -- how did it come about
that Mr. Franey was considering investing in
Madison?

A. My recollection was we sustained massive
losses on these projects with Clark that triggered
the whole financial crisis. So, we really needed a
money partner. We also needed somebody that
understood the business and had probably seen
something like this before and worked through it,
and Bill certainly had the money. He had the
experience. He was dealing with clients, whether
it be surety business, which the financial
statements mean everything. Bill was very astute

 

 

| 16
17
18
19
20

21

oOo CO sD Th RB WwW HS

eee ae
So; ON AF BR WwW NE Oo

la

Page 28
at that, and I thought he would be a really good
match. He was somebody that we all respected.

So, he was one of -- I mean, I'm sure
there are other emails out here. Obviously, we
didn't do this with Bill, but we -- there were a
number of different people that we considered
coming into the company and giving us the -- a cash
infusion to help us get through the cash crunch.
Q. Okay,
MR. LEMLEY: Mark that.
(Whereupon, Garofalo Deposition Exhibit
18, Email dated August 11, 2014, marked for
identification.)
BY MR. LEMLEY:
Q. So, what's been marked as Exhibit --
MR. LEMLEY: I'm sorry, I didn't give
my -- there you go.
BY MR. LEMLEY:
Q. This is from you dated August 11th, 2014 |
to Mr. Franey, Mr. Lombardo, Mr. Kraemer, and a
copy to Mr. Haslam, talking about an accounting |

 

Page 29
services proposal from Mike Arthur. Who was -- who
is Mike Arthur?
A. Mike Arthur was a name, I believe, that |

 

Glenn offered up as somebody that might have done
accounting work for him. It wasn't somebody that I
knew firsthand. I believe it came through Glenn.

Q.

it says, Mike's first assignment will be to help

It talks about -- in the second paragraph

Brant complete the due diligence items Bill
requested.
Is that just still talking about when
Bill was -- Franey was looking into investing in
the company?
A. Let me just take a second to read the
whole thing.
Q. Yeah, sure.
(Whereupon, there was a pause for
document examination.)
THE WITNESS: Okay.
BY MR. LEMLEY:
Q. I just wondered, is this still -- the due

—_—__— a]

8 (Pages 26 - 29)

 

 

 

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:17-cv-01357-SAG Document 91-10 Filed 10/10/19 Page 11 of 19

 

wo wo a Bo BF wh

ee
Aan wn hk we hw eS

18

|
20
:

Page 30

diligence that you're talking about there, is that
due diligence in connection with the possible
investment by Bill in Madison Mechanical?

A. Without possibly seeing another -- you
know, the original thread, I'm not sure what that
means by just looking at this document.

Q. Okay. Do you know why did Mr. Franey end
up not investing in Madison?

A.
think -- we never asked Bill. He was just one of a

I think it was our choice. I don't

few people that we considered as possible partners.
Q. Okay. You can set that aside.
MR. LEMLEY: Mark that one, please.
(Whereupon, Garofalo Deposition Exhibit
19, Email dated November 23, 2015, marked for
identification.)
BY MR. LEMLEY:
Q. So, while you're looking at that, I'll

19 just describe it for the record. This is Exhibit

19. It's an -- at the top of the page, it's an
email dated November 23rd, 2015 from you to W.

 

1
2
3
4
5
6
7
8
9

110

11
12
13
14
15
16
17
18
19
20

(2!

Page 32

that was being forwarded, the second paragraph
says, The second attachment was close-out list that
we give to Bob when the three of us agreed to meet
on October 8th. I used 11-25-15 even though you
said 11-23. At this point, since he chose to come
after us legally, I think the 11-23 that you've
communicated to him I think is the date you should
use if you even want to pay him any severance. Do
you see that?

A. Yes.

Q. You're talking about the date that his |
employment would end; is that correct?

A. Yes.

Q. You said, He will be fired for cause,
Plus, he underfunded his capital and loan
commitments to Madison by over $272,000. Do you
know -- why did you specify that he would be fired
for cause?

A. Tt might -- it's hard just to look at one
email and do it. At one point, I'm sure we were

trying to work things through with Bob, I might

4

 

|

Oo oO Sa OH A fF WH hw eS

Se ee eS eS
Bw he &

 

en
ao fo wf SH WA

21

Page 31
Franey, and it's forwarding a November 14th, 2015
email from you to Marlene Marlatt Haslam?

A. Yes.

Q. And that describes, it looks like, some
issues related to Mr. Buczkowski. So, do you
know -- do you recall why you were forwarding that
November 14th email to Mr. Franey?

A. [imagine I was just keeping him in the
loop on what was going on with Bob. I think any
insurance agent would want to know, in a company
that's struggling financially, information like
this. So, I believe that's why I would have sent
it, but [ don't remember.

Q. Just to point out, this is November 23rd,
2015, which is when your Affidavit says you sent
some emails about the -- about the November 11th
letter. So, could this be in connection with that?

A. If] hadn't -- if I didn't mention it in
here, I don't think it was, but I can't say for
sure by just looking at this.

Q. Se, in the email, the November 14th email

 

on DW uw Bm & Mm

9
10
11

18
19
20
21

Page 33

have had that conversation with Bill, and this is
kind of just trying to recal] what would have
happened. And then a series of events have
happened, and it's no longer, Hey, we're going to
work this out. We'll sure him up ia accounting.
We'll do whatever we have got to do.

Bob started acting in a way that he could
no longer be working for us. His work -- him
coming to work was detrimental to our company.

Q. So, Mr. Buczkowski was employed at will,
tight? Isn't that correct? He was an at-will
employee? He could be terminated for any reason?

A. I'm terrible at that part of the law, but
with my limited understanding of at will in the
state of Maryland, I believe that’s true, yeah. |

Q.

of him being fired for cause is based on the

Is it accurate to say that the relevance

shareholder agreement for the repurchase of his
shares of stock?

MS. VRANIAN: Objection.
BY MR. LEMLEY:

 

9 (Pages 30 - 33)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:17-cv-01357-SAG Document 91-10

Filed 10/10/19 Page 12 of 19

 

 

1 of SD ON tor fp BH hme

Be i ei ee i
Ow © WW BW NH KF ©

MN
oO 8 SF om oth BP Ow NM TR

Beet i
Cow os DH PWN S| OS

21

Page 36

from the underlying lawsuit. And if you flip back

says, In consideration of the sum of $725,000 to be
paid as provided in paragraph 6, do you know how

 

1

 

 

Page 37

his original number, Is that your understanding of

a higher number, he found somebody that would say

I assume that's -- if you ask somebody to

Page 34
Q. Ordo you know, is that -- is that not 1 exhibit -- what we have previously marked as
what you -- 2 Exhibit 11, and that is the settlement agreement
A. No, that's not what I recall at all. I 3
listed seven reasons why he should be fired. 4 to -- there's page 9 of 9. There’s several of
Q. No, no. [ understand that. I'm saying § them. They're signature pages. Do you see your
the reason why you specified that it was for cause 6 signature page?
as opposed to just saying we're going to fire him? 7 AL Yes.
A. T-- 8 . Your signature is, I think, on the second
MS. VRANIAN: Objection. He's already 9 one, May 24th, 2019?
answered it and said that he listed the seven 10 A. Yes.
reasons why he should be fired, 1k QQ. Were you involved in negotiating the
MR. LEMLEY: I understand. I'm not 12 settlement?
asking why he thought he had cause. I'm asking why! 13. A. You said 2019? It's ‘18.
he felt the need to specify that it was for cause, 14. Q. What did I say? 18, excuse me. You're
He could fire the guy for any reason. 15 right. May 24, 2018. Were you involved in
THE WITNESS: I -- I don't -- to get back 16 negotiating the settlement of the lawsuit?
to your -- the first question my attomey just 17. A. Iwas involved, yes.
objected to, I was using cause more in the context 18 Q. Onpage 2 of 9, at the bottom, it's
of we got to get him out of here. I don't believe 19 talking about the releases by Mr. Buczkowski. It
I was looking at a stockholder's agreement or an 20
operative agreement or anything and saying, I've | 21
Page 35
got to put cause in here to do it. 1 the $725,000 number was determined?
Q. Okay. | 2 <A. Itwasa negotiation. Obviously, he
A. We fired him because he needed to be 3 started at a lot higher number, and we started at a
fired. 4 lower number. And this is the number it took to
Q. Do you recall that became an issue in the 5 put an end to it, and that’s why we came up with
litigation about whether he was fired for cause 6 that number.
because that had something to do with the 7 Q. Hereferred to a valuation of the
triggering of the repurchase and how his repurchase | 8 business, that he had done a valuation of the
obligations would be executed? 9 business, and it was negotiating from -- that was
A. Idon't recall that, no. 10
Q. Allright. You can set that aside. 11 the basis for the $725,000, it was some valuation
MR. LEMLEY: Can you give him Exhibit 10? | 12 of his share of the business?
MS. VRANIAN: Um-hmm. 13. A. I'm-- I'm sure to make the argument for
MR. LEMLEY: I'm trying to see if it's 14
easier to use ones that were already marked, It 15 that the company was valued more than or at 4
may not end up being easier. 16 higher number than it was currently at the time,
MS. VRANIAN: Here we go. 17 which -- but I can't tell why Bob would have
MR. LEMLEY: Eleven. I was going to give | 18 started with that number.
it to him. 19
BY MR. LEMLEY: 20 give you a valuation, I assume that's what you're
Q. So, I was just going to show you 21 using them for.

_

10 (Pages 34 - 37)

 

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:17-cv-01357-SAG Document 91-10 Filed 10/10/19 Page 13 of 19

1
2
3
4
3
6
7
8
9

 

10
11
kh
13
14
13
16
17
| 18
19

20
ai

Do 8 SA ww fF YY Ye

\19
20
21

 

Q. Okay. And this was just the number that
you -- your side was able to negotiate it down to;
is that right?

A. Yes, and --
Q. Okay.

A. Okay.
Q. Okay. You can set that aside.
MS. SCHAFFNER: Exhibit 5.
BY MR. LEMLEY:
Q. Let me show you what's --
MS. VRANIAN: I've got it.
MR, LEMLEY: You've got it, Okay. I was
going to try to make it quicker.
BY MR. LEMLEY:

Q. So, you have just been handed what was

previously marked as Exhibit 5 today. That is the

stockholder's agreement made effective as of the

3tst day of December 2007 for Madison Mechanical OS

Corp. Do you recognize that?
A. Yes.
Q. And this is the stockholder's agreement

 

 

that was in place throughout the entire time that

 

Page 39

Madison Mechanical OS Corp. and Madison Mechanical,

Inc. were in business, correct?

A. That's my understanding.

Q. Ifyou look at page 4 of the document,
and it’s the number that is at the bottom
right-hand comer, 4088.

A. Yes.

Q. Subparagraph 4 A 1, it's talking about
transfers by reason of termination of employment.
Paragraph | says, Unless the stockholder ts
terminated for cause as provided in paragraph A 3,
the offering stockholder shall transfer the
offering stockholder’s stock according to the
provisions of Section 3 at the price and terms as
set forth in paragraph A 4 below. Do you see that?

A. Yes.

Q. And then paragraph -- subparagraph 3
says, In the event that a stockholder has been
terminated for cause, then the purchase price shall

be the lesser of the formula for the purchase price

1 COO Sa A ln ee WH Be

| 10
11
12

°
14

15

16

17

18

19

|

21

{$—_____—

 

—_
— Oo WO On HA wo & Ww Hr

 

—
i)

13
4
115
16
4
18
19
20
21

 

———— 4
Page 40
as determined in Section 6 or the amount the
offering stockholder paid for such shares. Do you
see that?
A. Yes.
Q. So, this is what I was referring to
earlier when I was saying, Do you recall whether
these provisions had anything to do with the fact
that you specified that his termination was for
cause? |

A. I don't have recollection of that.

Q. You don't recall that being an issue that
was -- that being an issue in the lawsuit with
Mr. Buczkowski?

A. Itmay have been. I just -- when |

was -- when I wrote that letter, ] don't remember

looking at a stockholder's agreement. I was

looking at somebody that needed to be removed from

our building as soon as possible.
Q. You can set that aside.
MR. LEMLEY: Mark this one, please.

(Whereupon, Garofalo Deposition Exhibit

 

Page 41

20, Hartford Insurance Policy, marked for
identification.)
BY MR, LEMLEY:

Q. So, paragraph -- excuse me. Exhibit 20

is one of the insurance policies from The Hartford,
and this is the one that was in place from May Ist,
2015 to May Ist, 2016, and that information is on

the second page of the document?

A. Yes.

Q. Do you recall if you've ever seen this
document before?

A. TfIhad, I would have quickly forgotten
it. Inever look at something like this.

Q. Okay. So, I assume that if you look on
the first page in the big capital letters under
Declarations, the first sentence talks about the
liability coverage parts.

The second sentence says, Except as

otherwise specified herein, coverage applies only
to a claim first made against the insureds during

the policy period, and payment of defense costs

 

 

11 (Pages 38 - 41)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:17-cv-01357-SAG Document 91-10 Filed 10/10/19 Page 14 of 19

 

 

 

 

 

 

___

Page 42 [ Page 44 |
1 reduce the limit of liability. 1 BY MR. LEMLEY:
2 And the third sentence says, Notice ofa | 2  Q. So, what's been marked as Exhibit 12, at
3 claim must be given to the insurer as soon as 3 the top of the first page, it's an email from you
4 practicable after a notice manager becomes aware of | 4 dated October 19th, 2011 to Mr. Haslam,
§ such claim. | 5 Mr. Buczkowski, Mr. Lombardo, Mr. Kraemer. The
6 Do you recall ever secing that or being 6 subject is the consequences of failure to pay call,
7 told that notice of the claim had to be given to 7 and it says, At our September Ist meeting in
§ the insurer? 8 Madison's office, we discussed that since the |
9 A. I don't know if I did it based on looking 9 current stockholder's agreement, SA, was silent on
10 at this, but typically, as I testified previously, 10 what would happen if a shareholder did not make
11 if we had an insurance claim, we would hand it to 11 their requested cash-cail obligation, that I would
12 our insurance agent. | 12 look into some alternatives from which we could
13. Q. Did you ever have -- now, let's look 13 generate a policy that we would use to amend the |
14 at -- if you'll look at the top page 5 of 76. 14 SA. It says, Attached are some suggestions that
15 <A. Five of 767 15 Bill Davidow came up with that are pretty
16 MS. VRANIAN: Up at the top. | 16 straightforward to help us out.
17 THE WITNESS: Oh. 17 If you look at the attachment, there are |
| 18 MS. VRANIAN; The next one. 18 a number of memoranda to you from Mr. Davidow,
19 THE WITNESS: Okay. | 19 Davidow, various alternatives for how to address a
20 BY MR. LEMLEY: 20 scenario where someone fails to make their call; do |
2 Q. Where it says -- item 9 says, Address for | 21 you see that?
Page 43 Oo Oo a Page 45 |
1 notices to insurer, and it has the address for 1 A. Yes.
2 claims, other than kidnap and ransom, and then the 2  Q. These were your — you were proposing
3 other address for notices for -- for notices other 3 these as possible ways to amend the shareholder's
4 than claims, and there's addresses for The 4 agreement so that it would address that scenario,
§ Hartford, the claims department, and The Hartford 5 correct?
6 product services; do you see that? 6 A. Yes,
7 ACL Yes. 7  Q. Because the original stockholder's
| 8 Q. Did you ever know that notices to the 8 agreement was silent on that issue, correct?
9 insurer were supposed to be sent to The Hartford 9 AL Yes. |
10 itself at these specific addresses? 10 @Q. And the shareholder's agreement, though,
| 11 A. I didnot. And just, for the record, I 11 was never modified, correct?
12 would have never looked at this policy when itwas (12 A. No.
13 given. This was not what I did. 13. Q. So, it was -- it remained silent on what |
| 14. Q. Allright. Did you expect Mr, Franey to 14 would happen when someone failed to make their
15 know what needed to be done with notices and to 15 call? |
16 make sure that the notice went to the right place? 16 A. Yes.
| 17 Is that what you were expecting? 17 Q. Allright. You can set that aside.
18 A. Yes. [18 MR. LEMLEY: Mark this one. |
19 Q. Okay. You can set that aside. 19 (Whereupon, Garofalo Deposition Exhibit
| 20 MR. LEMLEY: Twelve. 20 21, Email dated March 6, 2015, marked for
21 MS. VRANIAN: Twelve, got it. 21 identification.)

 

12 (Pages 42 - 45)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:17-cv-01357-SAG Document 91-10 Filed 10/10/19 Page 15 of 19

—

 

 

=

a a i ae
co sD A Be OB EK OS BO we HR Be Oh Oh

119
20
21

Oo cs TH Uh fF & Be

BR
SP DOO WN Rw ME oS

[wo

Page 46
BY MR. LEMLEY:

Q. Exhibit 21 is from you dated March 6th,
2015 to Mr. Haslam, Mr. Lombardo, Mr. Kraemer, with
a copy to Mr. Franey, and the subject is Madison
equity. It was a spreadsheet, apparently.

It says, All of this makes no sense. We
have loans made by shareholders -- by these
shareholders, and separately we have capital call
requested and made by the shareholders. These are
entirely two different financial transactions.

The capital call should be treated as
outlined in the stockholder's and operating
agreements, and the loan should be treated as
described in the loan documents,

Do you know, was there a separate
operating agreement separate from the stockholder’s
agreement?

A. Ithought there were both. I believe so.

I might be mistaken, but IT don't know why I would
have referenced it, but I'm not sure on that.

Q. In the second paragraph, he's talking

 

about using logic shown on the spreadsheet, that
Dick and I now own 15.22 percent and 17.69 percent
respectively, or does it change back to our
original ownership percents when Bob decides to
make his outstanding capital-call obligations? The
answer is, You can't mix the two transactions
together.

There was -- the bottom line here
is -- and you can read as much of it as you
want -- there was just no clear answer with respect
to what would happen as a result of Mr. Buczkowski
in this case not making his full capital call at
the time, correct?

A. Rephrase that.

Q. There was just no clear answer in the
shareholder's agreement as it existed in March of
2015 with respect to what would happen when
Mr. Buczkowski didn't make his full capital
contribution -- didn't make his full capital call’?

MS. VRANIAN: You mean just with respect

to the shareholder agreement?

 

+
Page 47

Page 48 |
MR. LEMLEY: I guess.
THE WITNESS: Yeah, I believe what |
happened -- and it’s pretty hard to recall stuff
that happened five years ago, but this -- putting

We went back to the capital is capital, and a loan
is a loan.

|
2
3
4
5 the two transactions together didn't make sense.
6
7
g I think at some point, we were advised
9 that if it remained silent in the agreement, the
10 stockholder's agreement, that it would be treated |
11 the way we actually ended up treating it, as a
12 dilution.
13 BY MR. LEMLEY:
14. Q. And how did you -- when did you come to
15 that conclusion?
16 <A. I don't know the date that I came for it,
17 but it sounds like just from reading this one memo,
18 which is hard to get context -- before -- before |
19 read this memo, it sounded like we knew what to do,
20 but I'm just not sure on that date.
21 QQ. Okay.
Page 49
t MR. LEMLEY: This is Number 22.
2 (Whereupon, Garofalo Deposition Exhibit
3 22, Email dated April 9, 2016, marked for
4 identification.)
5 BY MR. LEMLEY:
6 Q. So, Number 22 is an email from you dated
7 Saturday, April 9th, 2016 to Dick Lombardo, Larry
8 Kraemer, and Glenn Haslam regarding MM loans and
9 capital calls.
10 It says, Because Bob did not put in his
I! share of the capital calls, we have recharacterized
12 a portion of the capital we put in to loans to MM.
13 Bob put $143,000 in as capital. So, based on his
14 13-percent ownership, the total capital call was
15 $1.1 million. Accordingly, the capital
16 contributions for each of your 10 percent
17 ownerships were reduced ta $110,000. Based on only
18 owing $110,000 in capital, both of you had $108,160
19 recharacterized from capital to loans.
20 The worksheet attached shows that Dick

 

21 and Larry now have loan amounts before interest due
— —— 4

 

 

13 (Pages 46 - 49)

Veritext Legal Solutions

215-241-1000 ~ 610-434-8588 ~

302-571-0510 ~ 202-803-8830
Case 1:17-cv-01357-SAG Document 91-10 Filed 10/10/19 Page 16 of 19

 

Page 50

1 for Madison Mechanical at $358,169 and $183,160 1

2 respectively. 2

3 And if you look at the attached chart, it 3

4 reflects Mr. Buczkowski owning 13 percent, andon | 4

5 the second page, it shows the capital call made by 5

6 the shareholders after the conversion, the capital 6

7 call percent paid after the conversion, and it | 7

| 8 still shows Mr. Garofalo -- excuse me, 8
| 9 Mr. Buczkowski and Mr. Garofalo at 13 percent. 9
10 So, this, as I understand this, as of 10
1] April 9th, 2016, Mr. Buczkowski's share of 11
12 ownership had not been diluted, and what had 12

| 13 happened was everybody else's capital contributions | 13
14 had been adjusted and, to the extent necessary, 14
15 converted to loans, such that Mr. Buczkowski's 15
16 capital call was funded at 13 percent; is that 16
17 correct? 17
18 A. We-- that's exactly what this email 18

 

19 said. We never -- we never implemented this. We | 19

Page 52

Do I have the day that we decided this?

[have no idea. Typically, what we would do is we

have got three other partners. We sat down,

 

4

discussed it, and, obviously, we did not implement |

this. We -- we separated capital as capital and
loans as loans, and the tax returns reflect Bob's
dilution and then his ultimate dilution to zero by
the end of 2015.

Q. Okay. So, some time after this, the tax
returns were filed reflecting that Bob was diluted
effective as of April of 2015; is that correct?

A. Yes, and then down to zero as of -- I
think they probably had to prorate the income or
the loss, because he was a certain percent from
January Ist of 15 to whenever it happened in
April, and then that was at 1 percent. And then
the other one they prorated down to zero percent
for the last eight months or whatever it was.

Q. But when April 9th, 2016 had actually

 

 

'20 didn't recharacterize some of the capital calls as 20 rolled around, none of that had happened yet,
21 loans to the people that -- that made the capital | 21 correct?
H-— — ——_— —— —— _.
Page 51 |
calls. A. True.

It was discussed, ] don’t remember how
it was discussed, We had not filed the tax return
for 2015 yet, and -- but by the time we got around

was done on the tax return.
Q. Do you remember, have any sense of when
it was that you filed the tax return for 2015?
A. It was after this date. I certainly
10 couldn't tell you, but he was -- Bob was diluted I
11 believe in April of '15, and then at the end of

wo oO SF Of tr BR Oe

1
2
3
4
5 to filing the return, the proper ownership for Bob
6
7
8
9

—_- —
- Oo

12 '15, he was diluted down to zero. vi)
13. Q. You said he was diluted in April of ‘15. 13
| 14 This is April of 2016, and he hasn't been diluted. 14
15 A. Well, that’s actually right, because the 15
16 tax return had not been filed. I mean, by looking | 16

17 at this and saying it's 2016, you must have filed 17
18 your 'l5 return, I don’t know when we filed our'l5 | 18

19 return, but it was after this. Because I know what 19

20 the percentages were on the 2015 return that we 20

| 21 did. | 21
——— |

 

Page 53

Q. Did anybody, Mr. Lombardo, Mr. Kraemer,
did they ever actually get these -- these amounts
that were -- that says here were recharacterized
from capital loans, did they ever get those repaid
to them, the loans repaid?

A. Well, no, not these amounts, and we -- of
the 250,060 that Mr. Haslam, Lombardo, myself put
in, we have not been paid in full, and then
Mr. Kraemer lent Madison less money than us, but he
hasn't been repaid either. Mr. Buczkowski got paid
in full, plus interest, plus legal fees.

MR. LEMLEY: Can you give him Exhibit 9?
BY MR. LEMLEY:

Q. Exhibit 9 is a Madison Mechanical OS
Corp. consent of sole director dated September
14th, 2016, and it's signed by Mr. Haslam. Are you
familiar with this document?

A. I didn't sign it, but I'm sure at some
point I saw it. But right now, I have no recall of

it, but it doesn't mean I didn’t sign it or didn't

 

 

 

 

14 (Pages 50 - 53)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:17-cv-01357-SAG Document 91-10

 

 

Page sa]
| | know of it. | 1
2  Q. So, the second Whereas clause says, The 2
3 sole director of Madison Mechanical OS Corp. | 3
4 desires to take the actions hereinafter set forth. 4
5 And then if you look down four Whereas clauses, it | 5
6 says, Whereas, the corporation wishes to issue 6
7 additional shares of its common stock to reflect 7
8 the aggregate capital contributions made by the 8
9 stockholders, and then at the bottom of that page 9
10 it says, Now, therefore, the undersigned, being the 10
11 sole director of the corporation, does hereby 11
12 declare that the actions expressed in the following 12
13 resolutions shall be and are hereby taken by the 13
14 director of the corporation as of the date first 14
15 herein above written, which is September 15th, 15
16 2016. 16
17 On the next page under Resolved it says 17
18 that, The corporation's -- effective April Ist, 2 18
19 2015, the corporation's stock certificates number | 19
20 through 6 are hereby voided and that the 20
21 corporation stock certificates number 7 through 11 | 21
Page 55
1 be issued to reflect the aggregate capital ]
2 contributions set forth above, and the resulting 2
3 shares of stock owned by the stockholder is 3
4 calculated based on a consistent per share value of 4
5 the corporation from March Ist, 2014 through March! 3
6 31st, 2015, all such certificates to be dated as of 6
7 April Ist, 2015. And here it shows Mr. Buczkowski | 7
8 diluted to 7.006 percent; do you see that? 8
9 A. Yes. 9
10 Q. So, on September 15th, 2016, is an action 10
11 diluting Mr. Buczkowski to 7 point something ll
12 percent effective April 1st, 20157 Is that the way 12
13 you understand this? 13
14. A. Yes. 14
18 Q, Okay. Are you aware of anything, any 15
16 action, any document before September 15th, 2016 | 16
17 that diluted Mr. Buczkowski's ownership to anything | 17
18 below 10 percent? 18
19 A. I don't recall any, seeing any. 19
20 MR. LEMLEY: I have no further questions. 20
21

 

 

MS. VRANIAN: I have one quick one. Give | 21
ee nn ___|

Filed 10/10/19 Page 17 of 19

 

Page 56

me asecond. I have to go back through your
exhibits.
EXAMINATION
BY MS. VRANIAN:
Q. Okay. You just testified that you
haven't -- you don't recall any other document that
you've seen where Mr, Buczkowski was diluted below
10 percent,

I just want you to look at what's been
marked as Exhibit 13, which is dated -- it’s an
email from Mr. Haslam dated March 6th of 2015.

A. Okay. I almost corrected myself when I
said it. When you said document, I was looking at
a legal document. I meant it in the context of
that legal document. I -- I -- I testified to
this, so I'm obviously aware of this.

Q. Right. And does this document show
that -- on the second page of it, it's a Madison
equity balances. Does it show Mr. Buczkowski's
failure to contribute his equitable share in

capital, and he’s, therefore -- and his percentage

Page 57

of capital funded is less than the 10 percent?
MR. LEMLEY: Object to the form.
BY MS. VRANIAN:

Q. You can answer.

A. Yes, it does. I answered what I thought
was a -- more of a corporate document since I was
looking at a document.

MR. LEMLEY: I have one question.
REEXAMINATION
BY MR. LEMLEY:

Q. Are you aware of any authority in the
shareholder's agreement or anywhere else for the
proposition that the percentage of capital funded,
that this chart showing a percentage of capital
funded has the effect of actually diluting
Mr. Buczkowski's ownership?

MS. VRANIAN: I'm just going to object to
the foundation, but you can answer.
THE WITNESS: Ask it again.
BY MR. LEMLEY:
Q. Are you aware of any authority for the

 

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830

 

4

15 (Pages 54 - 57)
Case 1:17-cv-01357-SAG Document 91-10 Filed 10/10/19 Page 18 of 19

 

 

 

 

 

 

 

 

 

 

 

 

[ Page 58 ] Page 60
| proposition that this reflection of a percentage of 1 Madison Mechanical, Inc., et al. v.
2 capital funded has the effect of actually diluting Twin City Fire Ins.
3 Mr. Buczkowski's ownership? 2 Gary Garofalo
| 4 A. I was under the understanding that in the | 3 INSTRUCTIONS TO THE WITNESS
5 absence of having it in a stockholder's agreement 4 Please read your deposition over
| 6 that that was the way to do it, the way to do it. 5 carefully and make any necessary corrections. You
7 Q. Do you have -- do you know what 6 should state the reason in the appropriate space on |
8 percentage ownership he had then or would have had | : the TT ea titts Picsse cigticie emaim made.
9 if this had that effect? | o sheet and date . “P i
10 <A. Can look at that, please’? . :
Il Q. Yes. Oh, yeah. 10 You are signing same subject to the
. 1] changes you have noted on the errata sheet, what
12 MS. VRANIAN: I've got it 12 will be attached to the deposition.
13 MR. LEMLEY: He can use mine. I don't 13 It is imperative that you retum the
| etary: 14 original errata sheet to the deposing attorney |
IS THE WITNESS: Excuse me. What are you | 15 thirty (30) days of receipt of the deposition
16 asking again? 16 transcript by you. If you fail to do so, the
| 17 BY MR. LEMLEY: 17 deposition transcript may be deemed to be accurate |
18  Q. What would his percentage ownership be? 18 and may be used in court.
19 That's his percentage of capital funded, but that's 19
20 only the percentage of the capital calls funded? 20
| 21. =A. Ithink when you divide it by the 21 Job #3489183 — - |
Page so) OS —_ Page 61
1 2,041,000, I think that's the 7 percent we're 1 Madison Mechanical, Inc., et al. v.
2 talking about. I think when you threw in the Twin City Fire Ins., et al.
3 loans, it's still under 10 percent. | 2 Gary Garofalo
| 4 don't -- 3 ERRATA
5 Q. Do you have any idea where you got this 4 PAGE LINE CHANGE
6 understanding from that you said you had an Sr wot seresnaraeneanaseawuncarn |
7 understanding? 6 Reason |
| 8 A. I believe it was from our attorneys, who 7 i aa
9 I believe you just asked me to fire. | 8 Reason
10 MR. LEMLEY: | only said you could. 9 eee
‘11 THE WITNESS: Okay. pS
12 MR. LEMLEY: That's it. Thank you. | 2 Reason
13 MS. VRANIAN: We'll read and sign. 3 CC
14 MR. LEMLEY: Okay. 14 Reason
15 (Whereupon, the deposition of Gary | 15 oe
16 Garofalo was concluded at 2:26 p.m., andthe | 4g Reason
| 17 reading and signing of the transcript was not 17 wee eects :
18 waived.) | 18 Reason
19 19 eee
20 20 Reason:
21 | 21 Job #3489183 |

 

16 (Pages 58 - 61)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:17-cv-01357-SAG Document 91-10 Filed 10/10/19 Page 19 of 19

 

2
3
4
5
6
7
| 8

9
10
11
12
13
14
15
16
17
18
19
20

21
f

10
11
(12
13
14
15
16
17
18

Se Tn th hw Bw

No

19
20

21

 

Page 62
Madison Mechanical, Inc., et al. v.

Twin City Fire Ins., et al.

Gary Garofalo
ACKNOWLEDGMENT OF DEPONENT
I, GARY GAROFALO, do hereby certify that |

I have read the foregoing pages and that the same
is a correct transcription of the answers given by
me to the questions therein propounded, except for
the corrections or changes in form or substance, if
any, noted in the attached errata sheet.

 

Date Signature

Job #3489183

Page 63

State of Maryland
County of Baltimore, to wit:

I, Michele D. Lambie, a Notary Public of
the State of Maryland, County of Baltimore, do
hereby certify that the within-named witness
personally appeared before me at the time and place
herein set out, and after having been duly sworn by
me, according to law, was examined by counsel.

I further certify that the examination
was recorded stenographically by me and this
transcript is a true record of the proceedings.

I further certify that Iam not of
counsel to any of the parties, nor related to any
of the parties, nor in any way interested in the
outcome of this action.

As witness my hand this 27th day of
August, 2019.

“Phechile Dd Pawhee,

Michele D. Lambie

My Commission Expires: April 29, 2020

- 7 (Pages 62 - 63)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
